        Case 2:19-cv-01222-KG-SMV Document 7 Filed 05/06/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


FRANKIE J. OWEN,

        Plaintiff,

v.                                                                  Civ. No. 19-1222 KG-SMV

CURRY COUNTY DETENTION CENTER,

        Defendant.


                                       FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Civil Rights Complaint

(Doc. 1) is dismissed without prejudice.




                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
